The claimant in this case is the county treasurer of Effingham County, and as such county treasurer there was paid to him by the administrator of the estate of William Abraham, an inheritance tax amounting to $345.53, on the 12th day of December, 1914. After deducting the two per cent allowed to the county treasurer for collecting the same, he remitted the balance, $338.62, to the State Treasurer. After remitting the same, he ascertained there was due as costs in the county court of Effingham County, the sum of $14.40, being the clerk’s fee $5.00, O. P. Denton, for transcribing testimony $7.50 and A. L. Abraham, witness fee $1.90, which amounts should have been deducted out of the said tax before the same was remitted to the State treasury. We have examined the authorities, and applying the same as we see them to the facts in this case which discloses that this money was paid through an oversight or a mistake of fact, and not through a mistake of law, we are of the opinion that claimant is entitled to an award. We, therefore, award claimant, S. L. James, the sum of fourteen dollars and forty cents ($14.40).